Case: 16-20645      Document: 00513951410         Page: 1    Date Filed: 04/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-20645                                FILED
                                  Summary Calendar                          April 13, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADRIAN CARABELLO, also known as Julio Contreras, also known as Romon
Ortega, also known as Wilfred Mantavaldo, also known as Steven Olivarez,
also known as Estiven Olivarez, also known as Adriano Roja,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:04-CR-276-6


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Adrian Carabello appeals the denial of his 18 U.S.C. § 3582(c)(2) motion
in which he argued that he was entitled to a reduction of his sentence based on
Amendment 782 to the Sentencing Guidelines. Carabello pleaded guilty to
conspiracy to possess with intent to distribute one kilogram or more of heroin
in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(i) and was sentenced to 168


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20645     Document: 00513951410     Page: 2    Date Filed: 04/13/2017


                                  No. 16-20645

months of imprisonment. On appeal, Carabello argues that the district court
erred in denying his motion for a sentence reduction because the court failed
to properly consider the 18 U.S.C. § 3553(a) factors and to state its reasons for
the denial. He also complains that the district court failed to consider his post-
sentencing conduct.
      The district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for an abuse of discretion. United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011). “A district court abuses its discretion if it
bases its decision on an error of law or a clearly erroneous assessment of the
evidence.” Id. (internal quotation marks and citation omitted).
      Even though Carabello is eligible for a sentence reduction under
§ 3582(c)(2), he is not automatically entitled to one.         Modification of a
defendant’s sentence under § 3582(c)(2) is discretionary, and the district court
is not required to reduce a defendant’s sentence even when the defendant
satisfies the eligibility requirements of U.S.S.G. § 1B1.10. See United States
v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009); see also § 1B1.10, comment.
(backg’d) (“The authorization of such a discretionary reduction does not . . .
entitle a defendant to a reduced term of imprisonment as a matter of right”).
The district court is also not required to give a detailed explanation of its
decision to deny relief under § 3582(c)(2). See United States v. Evans, 587 F.3d
667, 674 (5th Cir. 2009); United States v. Whitebird, 55 F.3d 1007, 1010 (5th
Cir.1995).
      The court is required to consider the appropriate § 3553(a) factors.
Dillon v. United States, 560 U.S. 817, 827 (2010). Carabello complains that
“[t]here is nothing in the record to reflect that the district court properly
considered [his] motion and the § 3553(a) factors.”        Yet, the district court
specified in its order that it had considered the appropriate § 3553(a) factors



                                        2
    Case: 16-20645    Document: 00513951410     Page: 3   Date Filed: 04/13/2017


                                 No. 16-20645

and the policy statement in § 1B1.10 and determined that a reduction was not
warranted.    Finally, Carabello complains that the district court failed to
consider his good institutional conduct, including his completion of various
certificate programs while serving his sentence, as well as the fact that he will
be deported as soon as his sentence is complete. There is no indication in the
record that these arguments were presented to the district court. In any case,
the district court was not required to consider any post-sentencing
rehabilitative conduct. See § 1B1.10, comment. (n.1(B)(iii)); Evans, 587 F.3d
at 673 & n.10.
      The denial of Carabello’s motion for a sentence reduction was not an
abuse of discretion in light of the facts of this case and the wide discretion
granted to district courts under § 3582(c)(2). Henderson, 636 F.3d at 717. The
district court’s judgment is AFFIRMED.




                                       3